Citation Nr: 1437982	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-02 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969; including combat service in Vietnam and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


DECISION

VA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f) (West 2002).  The November 2004 rating decision denied service connection for posttraumatic stress disorder (PTSD) on the basis that the record did not contain a confirmed diagnosis of PTSD; the Veteran did not perfect an appeal as to this decision or submit new and material evidence within the appeal period, so it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Evidence submitted and obtained since the November 2004 rating includes VA treatment records beginning in September 2007 showing PTSD diagnoses.  As this evidence is both new and material, the Board finds that the Veteran's claim must be reopened.

As to the merits of the Veteran's appeal, establishing service connection generally requires medical or, in certain circumstances, lay evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304.

The Veteran reports having nightmares, flashbacks, self-isolation, and angry outbursts as a result of his service; he has minimized these symptoms by working long hours and avoided angry confrontations by finding employment where he worked alone, but found that it has recently become more difficult to control his temper and his other symptoms.  August 2007 and April 2010 "buddy" lay statements corroborate the Veteran's assertions as to his in-service stressors.  His service personnel records reflect service in Vietnam from December 1967 to January 1969, with awards to include the Combat Action Ribbon.  

The psychological evaluations of record are inconsistent with respect to whether a PTSD diagnosis is appropriate in the Veteran's case.  Specifically, the September 2004 VA examiner found that the Veteran did not merit a PTSD diagnosis because he did not re-experience Vietnam events and had no difficulty with concentration, hypervigilance, or exaggerated startle response, and the symptoms he did have did not resulted in clinically significant distress impairment in social or occupational functioning.  Similarly, the June 2008 VA examiner concluded that the Veteran did not merit a PTSD diagnosis because although his psychological symptoms including anger, dreams, and social isolation were directly related to his experiences in Vietnam, he was able to work around his anger by finding jobs where he works alone.  Conversely, diagnoses made by a VA mental health professional at multiple individual counseling appointments from September 2007 to December 2009 reflect ongoing multi-axial diagnoses of chronic PTSD based on the relevant criteria, made in the context of the Veteran's claimed stressor events (including having his half-brother killed in a tank explosion accident he witnessed); these records note that the Veteran worked hard since returning from Vietnam to stay busy and be able to avoid thinking about his experiences there. 

The Board finds that more weight should be afforded to the VA mental health professional's repeated diagnoses of PTSD than to those of the VA examiners as his treating examiners have had the opportunity to observe and assess the Veteran over an extended period of time.  Indeed, the September 2004 and June 2008 VA examiners' descriptions of the Veteran as not experiencing hypervigilance, flashbacks, or any significant social or occupational impairment are wholly inconsistent with his reports of his symptoms to his treating mental health clinician, especially as documented in a November 2008 record, and his credible lay statements in support of his claim.  Further, the Veteran's report of his symptoms has been consistent throughout the appeal period, and that they stem from his in-service experiences.  In addition, the Board finds his statements as to his experiences over the last 40 years, especially with respect to his need or ability to minimize his symptoms by self-isolating and keeping busy - especially credible to establishing a symptomatology picture not captured by the VA examiners.  For these reasons, the Board finds that the criteria for service connection are met, and a grant of the Veteran's PTSD claim is warranted. 


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


